DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-36 are rejected under 35 U.S.C. 103 as being unpatentable over Koenen et al. (US 2016/0115933) in view of Duart Alvarez Cenfuegos (US 2015/0328716, IDS Document).
Regarding Claim 2, Koenen discloses a portable exothermic ignition controller for use with a portable power tool battery (Figures 1-60, power tool battery 800 for electric starter motor controller for combustion engine, Figures 16A, 33-41 for example, similar elements in other Figures, Abstract, Paragraph 1), the portable ignition controller comprising: 
a housing portion (comprising portion of 110 housing 870, Figures 38-41); 
a circuit board (Figures 33-36, 60) positioned within the housing portion (Paragraph 117-118); 
a battery receiving portion associated with the housing portion (comprising 802, Figures 38-40, 54-58), the battery receiving portion including 
a recess open on two sides of the battery receiving portion and partially defined by a pair of spaced-apart opposed sidewalls (recess part of 842 in 802 receiving battery 800 open on two sides with opposed sidewalls, Figure 39, 54-58, Paragraph 164, “…a receptacle 842 defined by a floor 844 and sidewalls 846”, Figures 13-14, Paragraph 82), the recess configured to receive a first portion of the portable power tool battery (lower portion of 800 received into the recess, Figures 39, 54-58, Paragraph 164, “…. receptacle 842 is open on one end 848 to allow the battery 800 to be slid into the receptacle 842 from the side”) with a second portion of the portable power tool battery disposed outside of the recess (upper portion of 800 disposed outside of the recess, Figure 38), 

a pair of electrical prongs (comprising 860, 862, Figures 55-56,  Paragraph 120, “…the terminals 860 and 862 of the receiver 802”, 1024, 1026, 1028, Figures 13-14) disposed in the recess adjacent the contact surface (Figures 39-40), the pair of electrical prongs configured to electrically couple the circuit board to the portable power tool battery (860, 862 connect with 882, Figures 39-40, Paragraph 120), each of the electrical prongs of the pair of electrical prongs extending in a direction away from the contact surface (860, 862 extending away from the contact/lower surface of 802 to connect with 884, Figures 39, 54-58, 13-14), and 
projections disposed in the recess, the projections at least partially defining receiving cavities with (projections 804 on the sides of the recess in 802, Figures 39, 58, 1048, Figures 13-14), each of the projections at least partially defining a respective one of the receiving cavities in the recess, each of the receiving cavities configured to slidably receive at least a portion of a corresponding shoulder of the portable power tool battery (804 in Figure 58 partially defining a respective receiving cavies, Figures 13-14, 39, 54-58, Paragraphs 82, 101, 156);
a connector electrically coupled to the circuit board (comprising 884, Figures 39-40), wherein the connector is configured to electrically couple conducting lead wires for an igniter (Paragraph 120, “….the socket 882 is also coupled to an electrical connecting 
an actuator (comprising 924, Figures 33- 35, comprising 942, Figure 36) operatively coupled with the circuit board to cause the discharge of electrical power from the portable power tool battery through the connector to the igniter (Paragraph 114, “….The user may depress the button to close the switch 924 and complete the low current enable circuit 902.  The internal switch 922 is then closed and current flows from the battery 904 to the motor 906 through the high current circuit 908”, Paragraph 117, “…. The switch 942 may be provided instead of or in addition to the switch 924 actuated by the user”).  Koenen does not specifically disclose the exothermic ignition controller being an exothermic welding ignition controller.  
Duart Alvarez Cenfuegos discloses a portable exothermic welding ignition controller for use with a portable power tool battery (Figures 6-7 shows ignition controller connected to the ignition element for welding for use with portable power source/battery 42, 41, Figures 1-5, 8-10 shows circuit and structure details), the portable exothermic welding ignition controller comprising: 
a housing portion (comprising outer portion 4 enclosing 43, Figure 4, Paragraph 55); 

a battery receiving portion associated with the housing portion (comprising 41, Figure 4), including a recess open on two sides of the battery receiving portion (recess enclosing 42 and connecting/coupling elements comprising 55, 51, 56 with openings at the ends, Figure 4), the recess configured to receive the portable power tool battery (comprising portable power source/battery 42, 41, Figure 4, Paragraph 55, power tool battery portion 41, 42 received into the recess, Figure 4), 
a connector electrically coupled to the circuit board, wherein the connector is configured to electrically couple conducting lead wires for an exothermic welding igniter (Figure 8 shows circuit board details with connection to battery terminal); and 
an actuator (comprising 62, Figures 5-8) operatively coupled with the circuit board to cause the discharge of electrical power from the portable power tool battery through the connector to the exothermic welding igniter (Figure 8, shows 62 and 42 in operatively engageable connection to discharge power from 42 to connection terminals of 13, Paragraphs 62-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ignition controller of Koenen in an exothermic welding ignition controller which is also for use with a portable power tool battery as taught by Duart Alvarez Cenfuegos. 
Regarding Claim 3, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 2, wherein the contact surface is configured to act as a stop for the portable power tool battery (Figures 39-40).
Claim 4, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 2, wherein the contact surface is positioned opposite a first open side of the recess and is perpendicular to a second open side of the recess (contact/lower surface opposite to first open/entry side of the recess in 802, Figures 39-40).
Regarding Claim 5, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 4, wherein each of the electrical prongs of the pair of electrical prongs extends in a direction away from the contact surface toward the first open side of the recess (60, 62 extends away from the lower/contact surface to connect with 882, Figures 39-40).
Regarding Claim 6, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 5, wherein each of the electrical prongs of the pair of electrical prongs is perpendicular to the contact surface (860,862, directed to contact 884, perpendicular to the contact surface, Figures 39, 54-58).
Regarding Claim 7, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 6, wherein the battery receiving portion further includes a planar surface at least partially bounding the recess (planar surface of 802, Figures 38-40), and each of the electrical prongs of the pair of electrical prongs extends in a direction away from the planar surface (60, 62 extends away from the lower/contact surface to connect with 882, Figures 39-40).
Regarding Claim 8, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 7, wherein each of the electrical prongs 
Regarding Claim 9, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 2, wherein the battery receiving portion further includes a planar surface, the planar surface and the pair of spaced-apart-opposed sidewalls at least partially bounding the recess (base 844, sidewalls 846, Figures 57-58, Paragraph 164, base 1040, sidewalls 1042, Figures 13-14, Paragraph 82, “…receptacle 1022 is defined by a floor 1040, sidewalls 1042…”).
Regarding Claim 10, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 9, wherein each of the projections extends in a direction away from one of the pair of spaced-apart-opposed sidewalls into the recess (1048 extend in a direction away from 1042, Figures 13-14, 804 extend in a direction away from 846, Figures 57-58).
Regarding Claim 11, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 9, wherein each of the pair of spaced-apart-opposed sidewalls extends in a direction that is perpendicular to the contact surface (846 extends perpendicular to 844, Figures 57-58).
Regarding Claim 12, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 9, wherein the planar surface includes a single continuous surface extending from the contact surface to one of the two sides of the battery receiving portion (844 includes a single continuous surface extending to 846,  Figures 57-58).
Claim 13, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 2, wherein the connector is coupled to the housing (884 coupled to 870, Figures 38-40).
Regarding Claim 14, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 2, wherein the battery receiving portion is integrally formed with the housing portion as a unitary part (Figures 1-2, 4-6, 16, 41, Paragraph 86, “…..as illustrated in FIG. 16A, the battery receiver 1018 is integrally formed (e.g., molded) with the base 1066 of the engine housing 1060”).
Regarding Claim 15, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 2, wherein the two sides on which the recess is open are adjacent sides of the battery receiving portion (top side and lateral/vertical side adjacent to the top side, Figures 16A, 39).
Regarding Claim 16, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 2, wherein each of the receiving cavities is configured to slidably receive the portion of the corresponding shoulder of the portable power tool battery such that the portable power tool battery moves linearly toward the contact surface for insertion of the first portion of the portable power tool battery into the recess (Figures 13-14, 39, 54-58, Paragraphs 82, 101, 156).
 Regarding Claim 17, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 2, wherein each of the receiving cavities extends linearly in a direction that is perpendicular to the contact surface (Figures 39-40).
Claim 18, in the combination, Koenen discloses the portable exothermic welding exothermic welding ignition controller of Claim 2, wherein each of the electrical prongs of the pair of electrical prongs includes a rectangular portion (884 having rectangular portion shown in 39-40 of Koenen and 884 providing electrical coupling/receiving the electrical prongs inherently having matching rectangular portion).
Claims 19-20 in combination, basically recite the limitations of Claim 2, further limiting the open sides the recess open being a first direction and second direction perpendicular to the first direction and the prongs being spaced apart in a direction perpendicular to both the first and second directions, the pair of electrical prongs configured to be the only points of electrical coupling between the portable exothermic welding ignition controller and the portable power tool battery; the limitation met by Koenen (a first direction and a second direction being the direction to the top and a side that is perpendicular and the prongs spaced apart in a direction perpendicular to both the first and second directions and the electrical prongs 860, 862 as shown in Figures 16, 39, 54-58) and more broadly (by excluding the contact surface and the projections recited in Claim 2), therefore rejected similarly as for Claim 2. 
Regarding Claim 21, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 20, wherein the connector is configured to connect to the pair of conducting lead wires with a male/female connection (Figures 6-18, 58, 54-58, Paragraph 81, “…The receptacle 1022 includes three male terminals 1024, 1026, and 1028 configured to couple with corresponding female terminals of the lithium-ion battery 1020.  The receptacle 1022 includes a second set of three male terminals 1030, 1032, and 1034 configured to be coupled to corresponding terminals of 
Regarding Claim 22, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 21, wherein the connector extends away from a first side of the portable exothermic welding ignition controller in a direction that is parallel with the first direction (Paragraph 120, “….the socket 882 is also coupled to an electrical connecting component of the other component of the engine or outdoor power equipment to which the battery receiver is electrically coupled.  For example, a wiring harness may include a plug that is coupled to the socket 882.  …….the socket 882 may be the plug of a wiring harness.  The socket 882 is the electrical connection point between the battery receiver and the other component of the engine or outdoor power equipment to which the battery receiver is electrically coupled (e.g., module 940 described below)”).
Regarding Claim 23, in the combination portable exothermic welding ignition controller of Claim 22, Koenen discloses the actuator in a circuit schematics in Figures 33-36 and discloses in Paragraph 118 that the circuitry comprising the switch be “mounted to the battery receiver (e.g., battery receiver 802)”.  Combination of Koenen and Duart Alvarez Cenfuegos does not specifically disclose location of the actuator in Figures to show that the actuator moves parallel with the first direction (Duart Alvarez Cenfuegos discloses the actuator 62 in Figures 5-7 and circuit schematics in Figure 8).  It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding Claim 24, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 19, wherein the battery receiving portion further includes a planar surface, a contact surface, and two sidewalls at least partially bounding the recess (planar surface of 844, contact surface comprising surface of 842, sidewalls 846, Figures 57-58, Paragraph 164, base 1040, sidewalls 1042, Figures 13-14, Paragraph 82, “…receptacle 1022 is defined by a floor 1040, sidewalls 1042…”, , Figures 38, 54-58), and 
projections disposed in the recess (projections 804 on the sides of the recess in 802, Figures 39, 58, 1048, Figures 13-14), each of the projections partially defining a receiving cavity in the recess, each receiving cavity configured to slidably receive at least a portion of a corresponding shoulder of the portable power tool battery such that the portable power tool battery moves linearly parallel with the first direction toward the contact surface (comprising surface of 844, 842, Figures 38, 54-58) for insertion of the first portion of the portable power tool battery into the recess (Figures 13-14, 39, 54-58, Paragraphs 82, 101, 156).
Regarding Claim 25, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 24, wherein each of the pair of electrical prongs includes a rectangular face that extends in both the first direction and the second direction (884 having rectangular portion shown in 39-40 of Koenen and 884 providing electrical coupling/receiving the electrical prongs inherently having matching rectangular portion).
Claim 26, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 25, wherein the base extends in the first direction (base 844 extends in the top/side direction, Figures 57-58).
Regarding Claim 27, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 26, wherein each of the two opposed sidewalls extends in both the first direction and the second direction (sidewalls 826 extends toward top direction and toward the side direction, Figures 39, 54-58).
Regarding Claim 28, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 27, wherein the contact surface extending away from the base in the second direction (surface of 844 on the side extending away from the base, Figures 38, 54-58).
Regarding Claim 29, combination of Koenen and Duart Alvarez Cenfuegos discloses the portable exothermic welding ignition controller of Claim 28, 
a connector electrically coupled to the circuit board (comprising 884, Figures 39-40), wherein the connector is configured to electrically couple conducting lead wires for an igniter (Paragraph 120, “….the socket 882 is also coupled to an electrical connecting component of the other component of the engine or outdoor power equipment to which the battery receiver is electrically coupled.  For example, a wiring harness may include a plug that is coupled to the socket 882.  …….the socket 882 may be the plug of a wiring harness.  The socket 882 is the electrical connection point between the battery receiver and the other component of the engine or outdoor power equipment to which the battery receiver is electrically coupled (e.g., module 940 described below)”).

Regarding Claim 30, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 19, wherein the first portion includes a connection portion of the battery (Figure 20 shows the battery 1020 -800 in Figures 38-39- the first/lower portion that includes a connection portion of the battery), and the second portion includes an entirety of a cell portion of the battery disposed outside of the portable exothermic welding ignition controller (Figure 20 shows the battery 1020 -800 in Figures 38-39- the second/upper portion that includes entirety of a cell portion).
Regarding Claim 31, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 19, wherein the battery receiving portion is integrally formed with the housing portion as a unitary part (Figures 1-2, 4-6, 16, 41, Paragraph 86, “…..as illustrated in FIG. 16A, the battery receiver 1018 is integrally formed (e.g., molded) with the base 1066 of the engine housing 1060”).
Regarding Claim 32, in the combination, Koenen discloses the portable exothermic welding ignition controller of Claim 24, wherein the planar surface includes a single continuous surface (844 includes a single continuous surface extending to 846, Figures 57-58).
Claim 33, in the combination portable exothermic welding ignition controller of Claim 19, having the teaching of Duart Alvarez Cenfuegos discloses the actuator extends outwardly from the housing portion (62 extends away from the housing), it would be obvious to place the actuator of Koenen extends outwardly from the housing portion in a direction desired/opposite the first direction based on the design requirements.
Claim 34 basically recite a portable exothermic welding ignition controller for use with a portable power tool battery having substantially similar limitations as Claim 2 and Claim 7 combined, and additionally limiting wherein at least one of the external housing surface and the battery receiving portion is configured to rest on the portable power tool battery such that the portable exothermic welding ignition controller is configured to be supported by the portable power tool battery. Combination of Koenen and Duart Alvarez Cenfuegos discloses the limitations of Claim 1 and 7 as discussed above, wherein at least one of the external housing surface and the battery receiving portion is configured to rest on the portable power tool battery such that the portable exothermic welding ignition controller is configured to be supported by the portable power tool battery (Figure 39). 
Claims 35-36 basically recite the limitations of Claims 14, 12 respectively, except that the portable exothermic welding ignition controller of Claim 34 is recited. Therefore, Claims 35-36 are rejected at least for the same reasons as for Claims 14, 12 respectively.
Regarding Claim 37, combination of Koenen and Duart Alvarez Cenfuegos discloses the portable exothermic welding ignition controller of Claim 34, wherein the 
Regarding Claims 38, 39, combination of Koenen and Duart Alvarez Cenfuegos discloses the portable exothermic welding ignition controller of Claims 2, 19 respectively, wherein the housing portion includes an external housing surface and a pair of opposed lateral external sides (sides above the step portion of the battery receiving portion in Figure 39), at least one of the external housing surface and the battery receiving portion is configured to rest on the portable power tool battery such that the portable exothermic welding ignition controller is configured to be supported by the portable power tool battery, and each lateral external side extends in a direction perpendicular to the contact surface (Figure 39).
Response to Arguments
Applicant's arguments filed on 2/23/2021 have been fully considered but they are not persuasive in view of the amendments and current rejection modified to address the further amendments.
Regarding Applicant’s arguments, on Page 13 of the Remarks toward Claim 19 and Koenen and Cienfugos references, in particular that Koenen having the sensor terminals, teaches away from the subject matter of Claim 19, examiner respectfully notes that Koenen discloses the pair of electrical prongs for electrical coupling as claimed and further notes that the sensor terminals of Koenen for communication or monitoring is an advantage or teaching away from the subject matter of the claim.

Regarding Applicant’s arguments, on Pages 12-13 of the Remarks toward Claim 2 amended limitations, examiner respectfully note that the combination of Koenen and Cienfugos discloses the limitations as discussed in the rejection above.
Regarding Applicant’s arguments toward dependent claims, please see the response to arguments toward Claims 19 and 34 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barron (US 2011/0189557) discloses a system, apparatus, and process for generating energy as a fuel for an exothermic reactor such as an internal combustion engine, a turbine engine, or a fuel cell.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 5/04/2021